IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,627-01


                          EX PARTE MICHAEL STARK, Applicant


                  ON APPLICATION FOR WRIT OF HABEAS CORPUS
                  CAUSE NO. 15,298A IN THE 21ST DISTRICT COURT
                            FROM BASTROP COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of burglary of a habitation and sentenced to 7 years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that, following his release to parole, he was arrested “by police warrant”

on an alleged offense. He avers that he has been in custody on a pre-revocation hold that the Board

of Pardons and Paroles placed over 13 months ago, but he has not been afforded revocation hearings.

See TEX . GOV ’T CODE §§ 508.254, 508.282; see also Morrissey v. Brewer, 408 U.S. 471, 485 (1972).

Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Cordova, 235 S.W.3d
735, 736 (Tex. Crim. App. 2007). Accordingly, the record should be developed. The trial court is
                                                                                                       2

the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order the Board of Pardons and Paroles’ Office of the General Counsel to obtain a response

from a person with knowledge of relevant facts. The trial court shall also state whether Applicant

is in custody on a revocation allegation that he committed an offense. TEX . GOV ’T CODE §

508.282(a)(1). Additionally, the court shall state whether Applicant is in custody on pending

charges. In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

         The trial court shall make findings of fact and conclusions of law as to whether Applicant

received preliminary and final hearings within a reasonable time. See Cordova, 235 S.W.3d at 736;

Ex parte Canada, 754 S.W.2d 660, 668 (Tex. Crim. App. 1988). The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claim.

         The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:          October 7, 2020
                 3

Do not publish